KRUEGER, Judge.
' The' appellant was tried and convicted of the offense of theft of property over the value of $50, and her punishment was assessed at confinement in the state penitentiary for a term of two years.
Affidavit in proper form has been filed by appellant asking this court to dismiss her appeal.
The motion is granted and the appeal dismissed. ‘
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.